Exhibit 10.1



EXECUTION VERSION



AMENDMENT NO. 3 TO CREDIT AGREEMENT (INCREMENTAL INCREASE)


This AMENDMENT NO. 3 TO CREDIT AGREEMENT (INCREMENTAL INCREASE) (this
“Amendment”), dated as of July 2, 2020, is entered into by and among KBR, INC.,
a Delaware corporation (“KBR”), each subsidiary of KBR identified as a
“Borrower” on the signature pages hereto (together with KBR, the “Borrowers” and
each a “Borrower”), as borrowers, the Guarantors (as identified on the signature
pages hereto, and together with the Borrowers, the “Loan Parties”), each
Increasing Lender (as defined below), BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and as the Swing Line
Lender (as defined in the Existing Credit Agreement (defined below)), and each
L/C Issuer (as defined in the Existing Credit Agreement).
RECITALS
WHEREAS, the Borrowers, the Administrative Agent and certain banks and other
financial institutions (to the extent of their Loans and Commitments under the
Existing Credit Agreement as in effect immediately prior to giving effect to
this Amendment, the “Existing Lenders”) are parties to that certain Syndicated
Facility Agreement, dated as of April 25, 2018 (as previously amended, as
amended hereby and as further amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement” and the Credit
Agreement prior to giving effect to this Amendment being referred to as the
“Existing Credit Agreement”), pursuant to which the Existing Lenders have
extended certain revolving, term and performance letter of credit facilities to
KBR;
WHEREAS, KBR has requested that certain Lenders (as defined in the Credit
Agreement) agree to provide a Revolving Credit Increase pursuant to Section 2.14
of the Existing Credit Agreement (under clause (b)(ii) of the definition of the
term “Incremental Fixed Amount”) in an aggregate principal amount of $500
million (the “2020 Revolving Credit Increase”), and each of the Lenders with a
2020 Revolving Credit Increase amount listed on the revised Schedule 2.01
attached hereto (such Lenders, the “Increasing Lenders”) is willing to effect
such 2020 Revolving Credit Increase, as provided in, and on the terms and
conditions contained in, this Amendment.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1. Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to such terms in the Credit
Agreement, as amended by this Amendment.
2. 2020 Revolving Credit Increase Amendments.  Subject to the terms and
conditions hereof and in accordance with Section 2.14 of the Existing Credit
Agreement and clause (b)(ii) of the definition of the term “Incremental Fixed
Amount”:
(a) The aggregate Revolving Credit Commitments under the Existing Credit
Agreement are increased by the 2020 Revolving Credit Increase effectuated
pursuant to this Amendment and Section 2.14 of the Existing Credit Agreement
(under clause (b)(ii) of the definition of the term “Incremental Fixed Amount”)
so that, as of the Amendment No. 3 Effective Date (defined below), the aggregate
Revolving Credit Commitments shall equal $1,000,000,000.
(b) Schedule 2.01 to the Existing Credit Agreement is hereby amended by
replacing such schedule solely with respect to the Revolving Credit Commitments
of the Revolving Credit Lenders (which term shall include the Increasing Lenders
as of the Amendment No. 3 Effective Date) with the revised Schedule 2.01
attached as Annex I hereto.
3. Revolving Credit Facility Adjustments.  Notwithstanding anything to the
contrary in the Existing Credit Agreement or the Credit Agreement, each party
hereto agrees as follows (collectively, the “Revolving Credit Facility
Adjustments”):
(a)
that upon the Amendment No. 3 Effective Date (A) the Revolving Credit Lenders,
the Aggregate Revolving Credit Commitments and the allocations of the Revolving
Credit Commitments all shall be as set forth on Schedule 2.01 attached as Annex
I hereto (and for any Revolving Credit Borrowing made on the Amendment No. 3
Effective Date, the required minimum amounts and multiples set forth in the
Credit Agreement with respect to such Borrowing are hereby waived), and (B) the
aggregate Performance Letter of Credit Commitments shall be reduced to $0 (the
“PLOC Reduction”) (but, for the avoidance of doubt, the Performance Letter of
Credit Facility shall not be terminated), and for the avoidance of doubt, it
shall be understood that due to the utilization of the amount of the PLOC
Reduction for the 2020 Revolving Credit Increase pursuant to clause (b)(ii) of
the term “Incremental Fixed Amount” such amount will not be available to
increase clause (b) of the definition of “Incremental PLOC Amount”;

(b)
that with respect to the Revolving Credit Facility, the requisite assignments
shall be deemed to be made in such amounts among the Revolving Credit Lenders
(including the Increasing Lenders), and from each Revolving Credit Lender to
each other Revolving Credit Lender, with the same force and effect as if such
assignments were evidenced by applicable Assignment and Assumptions under the
Credit Agreement;

(c)
each of the Letters of Credit set forth on Annex II hereto are outstanding
Performance Letters of Credit under the Performance Letter of Credit Facility
immediately prior to the effectiveness of this Amendment (the “Existing PLOC
L/Cs”), and each of the L/C Issuers that is the issuer of any of the Existing
PLOC L/Cs, the Administrative Agent and KBR hereby agrees that upon the
Amendment No. 3 Effective Date (including the effectiveness of the 2020
Revolving Credit Increase) and the PLOC Reduction, the Existing PLOC L/Cs will
be deemed outstanding under the Revolving Credit Facility (giving effect to the
2020 Revolving Credit Increase); and

(d)
to any adjustments to be made to the Register to effectuate such reallocations
and assignments.

In connection therewith, (x) any reallocation among the applicable Revolving
Credit Lenders resulting from the Revolving Credit Facility Adjustments and (y)
the repayment of any Revolving Credit Loans made or deemed to be made in
connection with the Revolving Credit Facility Adjustments (without regard to any
required minimum prepayment amounts or multiples set forth in the Existing
Credit Agreement or the Credit Agreement), and any reallocation among the
applicable Revolving Credit Lenders of outstanding Revolving Credit Loans
resulting from the Revolving Credit Facility Adjustments, shall in each case all
occur on the Amendment No. 3 Effective Date in connection with this Amendment,
and the Administrative Agent may make such adjustments between and among the
Revolving Credit Lenders and the relevant Borrowers as are reasonably necessary
to effectuate the Revolving Credit Facility Adjustments, so that the outstanding
aggregate Revolving Credit Commitments are as set forth on the revised Schedule
2.01 attached as Annex I hereto as of the Amendment No. 3 Effective Date and the
outstanding Revolving Credit Loans on the Amendment No. 3 Effective Date are
held by the Revolving Credit Lenders in accordance with their respective
Applicable Percentages set forth on such revised Schedule 2.01.  Notwithstanding
anything to the contrary in Section 10.06 of the Existing Credit Agreement or
the Credit Agreement, or any provision of this Amendment, no other documents or
instruments, including any Assignment and Assumption, shall be executed in
connection with these assignments (all of which requirements are hereby waived),
and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an Assignment and
Assumption.  In connection therewith, and any prepayment, repayment or
reallocation of Revolving Credit Loans on the Amendment No. 3 Effective Date as
provided herein, the Borrowers shall pay any additional amounts required
pursuant to Section 3.05 of the Existing Credit Agreement (including as if any
reallocations constituted prepayments and reborrowings).
4. Other Amendments to the Credit Agreement.  Subject to the terms and
conditions hereof and with effect from and after the Amendment No. 3 Effective
Date:
(a) MUFG Union Bank, N.A. is hereby deemed to be a “Joint Lead Arranger and
Joint Bookrunner” on the cover page of the Credit Agreement; and
(b) Section 1.01 of the Credit Agreement is hereby amended by adding MUFG Union
Bank, N.A. to the list of joint lead arrangers and joint bookrunners in the
definition of “Arrangers”.
5. Representations and Warranties.  By its execution hereof, each Loan Party
hereby represents and warrants to the Administrative Agent and the Increasing
Lenders as follows:
(a) the execution, delivery and performance by such Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action and do not and will not (i) contravene the terms of any of such Loan
Party’s Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any Contractual Obligation to which such Loan Party is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (iii) violate any applicable Law, except, in the cases of clause
(ii) and (iii) as could not reasonably be expected to have a Material Adverse
Effect;
(b) this Amendment has been duly executed and delivered by each Loan Party, and
constitutes a legal, valid and binding obligation of each Loan Party (and the
Credit Agreement, as amended hereby, and each other Loan Document constitutes
the legal, valid and binding obligation of each Loan Party party thereto), in
each case enforceable against each Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
(c) before and after giving effect to the PLOC Reduction and the 2020 Revolving
Credit Increase (and assuming that the entire principal amount of such 2020
Revolving Credit Increase is fully drawn), the representations and warranties of
each Loan Party contained in Article V of the Credit Agreement and each other
Loan Document are true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) on and as of the Amendment No. 3 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or, with
respect to representations and warranties modified by materiality standards, in
all respects) as of such earlier date, and except that for purposes of this
clause (c), the representations and warranties contained in Sections 5.05(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively; and
(d) before and after giving effect to the PLOC Reduction and the 2020 Revolving
Credit Increase (and assuming that the entire principal amount of such 2020
Revolving Credit Increase is fully drawn), no Default exists.
6. Amendment No. 3 Effective Date.
(a) This Amendment (including the Revolving Credit Facility Adjustments and the
Credit Agreement) will become effective on the first date (the “Amendment No. 3
Effective Date”) on which the following conditions precedent are satisfied:
(i)
the Administrative Agent and the Increasing Lenders shall have received, in form
and substance reasonably satisfactory to them, each of the following:

(A) counterparts of this Amendment duly executed by (1) each Loan Party, (2) the
Administrative Agent, (3) each Increasing Lender (after giving effect to the
Facilities Adjustments), (4) the Swing Line Lender, and (5) each L/C Issuer;
(B) (1) the documentation and other information with respect to each Loan Party
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Act, or by an Increasing Lender’s internal policies and (2) if any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower;
(C) one or more certificates of a Responsible Officer of each Loan Party, each
in form and substance reasonably satisfactory to the Administrative Agent and
together with all attachments identified below, certifying in his/her capacity
as such, as of the Amendment No. 3 Effective Date:
(1) as to the accuracy of the representations and warranties set forth in
Section 5 above;
(2) that since December 31, 2019, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect;
(3) that the resolutions or written consent adopted by such Loan Party approving
or consenting to the 2020 Revolving Credit Increase and the Organization
Documents (including all amendments thereto) of such Loan Party (A) have not
been modified, amended, rescinded or replaced since such Organization Documents
were last delivered and certified to the Administrative Agent and continue to be
in full force and effect as of the Amendment No. 3 Effective Date or (B) are
attached thereto and are true and correct copies thereof, in full force and
effect as of the Amendment No. 3 Effective Date and, in the case of the
certificate of formation or articles of incorporation or organization (as the
case may be) under this clause (B), shall be certified (to the extent such
certificates are routinely issued in such jurisdiction) as of a recent date by
the appropriate Governmental Authority in such Loan Party’s jurisdiction of
incorporation or formation;
(4) that the attached document(s) and certification(s) as reasonably required by
the Administrative Agent to evidence that such Loan Party is duly organized or
formed, validly existing, in good standing (to the extent applicable) and
qualified to engage in business in such Loan Party’s jurisdiction of
incorporation or formation are true and correct copies thereof, in full force
and effect as of the Amendment No. 3 Effective Date and certified by the
appropriate Governmental Authority in such Loan Party’s jurisdiction of
incorporation or formation (to the extent such certificates are routinely issued
in such jurisdiction) as of a recent date prior to the Amendment No. 3 Effective
Date reasonably satisfactory to the Administrative Agent; and
(5) before and after giving effect to the PLOC Reduction and the 2020 Revolving
Credit Increase (and assuming that the entire principal amount of such 2020
Revolving Credit Increase is fully drawn), KBR and its Restricted Subsidiaries
are in pro forma compliance with each of the financial covenants contained in
Section 7.11 of the Existing Credit Agreement; and
(D) to the extent requested not later than two Business Days prior to the
Amendment No. 3 Effective Date, the Administrative Agent shall have received
Revolving Credit Notes, if any, executed by each applicable Borrower in favor of
each Increasing Lender requesting such Revolving Credit Notes, whether in
replacement of existing Revolving Credit Notes or otherwise (provided that the
delivery of any Revolving Credit Note in replacement of an existing Revolving
Credit Note shall be subject to the prompt return after such delivery of the
applicable replaced existing Revolving Credit Note, as applicable, to KBR for
cancellation); provided that any failure to request any such Revolving Credit
Note in connection with the Amendment No. 3 Effective Date shall not limit the
ability of any Increasing Lender to request a Revolving Credit Note from time to
time pursuant to the Credit Agreement;
(ii)
concurrently with the Amendment No. 3 Effective Date (A) the Administrative
Agent and the applicable Borrowers shall make such prepayments and other
adjustments as are necessary so that each Revolving Credit Lender’s respective
share of the Revolving Credit Loans under the Revolving Credit Facility (giving
effect to the 2020 Revolving Credit Increase and any Borrowings on the Amendment
No. 3 Effective Date) shall be consistent with such Revolving Credit Lender’s
allocation to the Revolving Credit Facility on the Amendment No. 3 Effective
Date (as set forth on Schedule 2.01 attached hereto as Annex I, (B) KBR shall
have paid all accrued and unpaid interest and fees with respect to all Loans and
Letters of Credit outstanding under the Existing Credit Agreement to and
including the Amendment No. 3 Effective Date and (C) to the extent such amounts
are provided at least two Business Days prior to the Amendment No. 3 Effective
Date, KBR shall have paid any amounts under Section 3.05 of the Credit Agreement
or other amounts provided by the Credit Agreement or any other Loan Document
(including this Amendment) in connection with the Revolving Credit Facility
Adjustments (without prejudice to the obligation of the Borrower to pay such
amounts to any Revolving Credit Lender after the Amendment No. 3 Effective
Date);

(iii)
on or before the Amendment No. 3 Effective Date, to the Person to whom such fees
are owing, any fees required to be paid pursuant to this Amendment, the Existing
Credit Agreement, any Fee Letter (as defined in the Credit Agreement) or any
other fee agreement between or among any Loan Party and any Arranger,
Syndication Agent and/or Documentation Agent;

(iv)
all fees and expenses required to be paid in connection with this Amendment
(including all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and/or its Affiliates (including the reasonable and
documented fees, disbursements and other out-of-pocket charges of counsel
(subject to the limitations set forth in Section 10.04(a)(i) of the Credit
Agreement))) shall have been paid (in the case of expenses, to the extent that
KBR has received an invoice therefor at least three Business Days prior to the
Amendment No. 3 Effective Date (without prejudice to any post-closing settlement
of such fees, costs and expenses to the extent not so invoiced));

(v)
the Administrative Agent shall have received a Request for Credit Extension in
accordance with the requirements of the Credit Agreement for any Credit
Extension to occur on the Amendment No. 3 Effective Date, if any; and

(vi)
the Administrative Agent shall have received from KBR a notice of the reduction
to $0 of the Performance Letter of Credit Facility pursuant to Section 2.06(a)
of the Existing Credit Agreement (which may state that such notice is
conditioned upon the effectiveness of the 2020 Revolving Credit Increase, in
which case such notice may be revoked by KBR (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied).

(b) For purposes of determining compliance with the conditions specified in this
Section 6, each Increasing Lender that has executed this Amendment and delivered
it to the Administrative Agent shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required under
this Section 6 to be consented to or approved by or acceptable or satisfactory
to an Increasing Lender unless the Administrative Agent shall have received
notice from such Increasing Lender prior to this Amendment being deemed
effective by the Administrative Agent on the Amendment No. 3 Effective Date
specifying its objection thereto.
(c) From and after the Amendment No. 3 Effective Date, the Credit Agreement is
amended as set forth herein.
(d) Except as expressly amended and/or waived pursuant hereto, the Existing
Credit Agreement and each other Loan Document shall remain unchanged and in full
force and effect and each is hereby ratified and confirmed in all respects, and
any waiver contained herein shall be limited to the express purpose set forth
herein and shall not constitute a waiver of any other condition or circumstance
under or with respect to the Credit Agreement or any of the other Loan
Documents.
(e) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Amendment No. 3 Effective Date.
7. No Novation; Reaffirmation.  Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Existing Credit Agreement, the
Credit Agreement or of any of the other Loan Documents or any obligations
thereunder.  Each Loan Party (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) confirms and affirms all of its
obligations under the Loan Documents, (c) confirms and affirms that each of the
Liens granted in or pursuant to the Loan Documents are valid and subsisting as
security for the payment and performance of the Obligations outstanding on the
Amendment No. 3 Effective Date immediately prior to the effectiveness of the
amendments provided by this Agreement and any Obligations outstanding at any
time under the Credit Agreement, and (d) agrees that this Amendment and all
documents executed in connection herewith (i) do not operate to reduce or
discharge any Loan Party’s obligations under the Loan Documents and (ii) in no
manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.
8. Miscellaneous.
(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement and each other Loan Document are and shall remain in full
force and effect.  All references in any Loan Document to the “Credit Agreement”
or “this Agreement” (or similar terms intended to reference the Credit
Agreement) shall henceforth refer to the Credit Agreement as amended by this
Amendment.  This Amendment shall be deemed incorporated into, and a part of, the
Credit Agreement.
(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto, each other Lender and each other Loan Party, and their respective
successors and assigns.
(c) THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.  WITHOUT LIMITING THE FOREGOING SENTENCE, THIS AMENDMENT IS SUBJECT TO THE
PROVISIONS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT RELATING TO
GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF
WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.
(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Amendment, the Credit Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 6, this
Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties required to be a party hereto.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.  This Amendment may not be amended except in
accordance with the provisions of Section 10.01 of the Credit Agreement.
(e) If any provision of this Amendment, the Credit Agreement as amended hereby
or the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Amendment, the Credit Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
(f) The Borrower agrees to pay in accordance with Section 10.04 of the Credit
Agreement all reasonable out of pocket expenses incurred by the Administrative
Agent and its Affiliates in connection with the preparation, execution,
delivery, administration of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.
(g) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.
9. References.  All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement as amended hereby, and as further
amended, restated, supplemented or modified from time to time in accordance with
the terms thereof.
10. New Lenders.  By its execution of this Amendment, each Increasing Lender
other than an Existing Lender (each a “New Lender”) hereby confirms and agrees
that, on and after the Amendment No. 3 Effective Date, it shall be a party to
the Credit Agreement as a Lender, shall have all of the rights and be obligated
to perform all of the obligations of a Lender thereunder and its Loans and
Commitments to the Facilities shall be as set forth on the revised Schedule 2.01
attached as Annex I hereto.  Each New Lender severally, and not jointly, further
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement, (iii) from and after the Amendment No. 3 Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, and (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Credit Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, any other
Lender, agent or arranger; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations that by the terms of the Loan Documents are required to be
performed by it as a Lender.
[Signature Pages Follow.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS AND GUARANTORS:
KBR, INC., a Delaware corporation, as KBR, a Borrower and a Guarantor
 
 
By:
 
Name:
 
Title:
 





KELLOGG BROWN & ROOT LLC, a Delaware limited liability company, as a Borrower
and a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR ENGINEERING COMPANY, LLC, a Delaware limited liability company, as a
Borrower and a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR SERVICES, LLC, a Delaware limited liability company, as a Borrower and a
Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR WYLE SERVICES, LLC, a Delaware limited liability company, as a Borrower and
a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR CONSTRUCTION COMPANY, LLC, a Delaware limited liability company, as a
Borrower and a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR GROUP HOLDINGS, LLC, a Delaware limited liability company, as a Borrower and
a Guarantor
 
 
By:
 
Name:
 
Title:
 



KELLOGG BROWN & ROOT PTY LTD., an Australian limited company, as a Borrower
 
 
By:
 
Name:
 
Title:
 

--------------------------------------------------------------------------------

GUARANTORS:
GLOBAL LOGISTICS SUPPORT, LLC, a Delaware limited liability company, as a
Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR DIEGO GARCIA, LLC, a Delaware limited liability company, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR HOLDINGS, LLC, a Delaware limited liability company, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR OVERSEAS, INC., a Delaware corporation, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR TECHNICAL SERVICES, INC., a Delaware corporation, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBR USA LLC, a Delaware limited liability company, as a Guarantor
 
 
By:
 
Name:
 
Title:
 



KBRWYLE RANGE SERVICES, LLC, a Delaware limited liability company, as a
Guarantor
 
 
By:
 
Name:
 
Title:
 



TECHNICAL STAFFING RESOURCES, LLC, a Delaware limited liability company, as a
Guarantor
 
 
By:
 
Name:
 
Title:
 



WYLE INC., a Delaware corporation, as a Guarantor
 
 
By:
 
Name:
 
Title:
 





WYLE INFORMATION SYSTEMS, LLC, a Delaware limited liability company, as a
Guarantor
 
 
By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent






By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, the Swing Line Lender and an L/C Issuer






By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------

[_______________], as [an Increasing Lender] [and] [an L/C Issuer][1]






By:
 
Name:
 
Title:
 



--------------------------------------------------------------------------------

1 NTD:  Separate signature page for each Increasing Lender and/or L/C Issuer.

--------------------------------------------------------------------------------

Annex I
Schedule 2.01 - Commitments and Applicable Percentages
(Revolving Credit Facility Only)


 
Incremental Revolving Credit Facility
Pro Forma Revolving Credit Facility
Lender
Revolving Credit Commitment
Applicable Percentage of Revolving Facility
Revolving Credit Facility
Applicable Percentage of Revolving Facility
Bank of America, N.A.
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
The Bank of Nova Scotia, Houston Branch
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
BBVA USA
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
BNP Paribas
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
Capital One, National Association
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
Citibank, N.A.
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
Citizens Bank, N.A.
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
Regions Bank
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
Truist Bank
$35,209,415.84
7.041883168%
$72,515,000.00
7.251500000%
MUFG Bank, Ltd.
-
0.000000000%
$33,678,652.35
3.367865235%
MUFG Union Bank, N.A.
$40,523,672.38
8.104734476%
$40,523,672.38
4.052367238%
Standard Chartered Bank
$36,250,000.00
7.250000000%
$72,500,000.00
7.250000000%
Santander Bank, N.A.
$32,086,706.97
6.417341394%
$65,765,359.32
6.576535932%
Sumitomo Mitsui Banking Corporation
$30,590,717.30
6.118143460%
$61,181,434.60
6.118143460%
HSBC Bank USA, N.A.
$28,664,160.79
5.732832158%
$58,715,881.35
5.871588135%
Riyad Bank, Houston Agency
$15,000,000.00
3.000000000%
$15,000,000.00
1.500000000%
Total
$500,000,000.00
100.000000000%
$1,000,000,000.00
100.000000000%




--------------------------------------------------------------------------------



Annex II
Existing PLOC L/Cs


[image00001.jpg]